Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

This application contains claims directed to the following patentably distinct species:
	(i) Species I, Claims 1-6, drawn to a pipette robot comprising a memory storing instructions that cause the pipette robot to determine that at least one tip is attached to a pipette, or no tip is attached to the pipette, 
	(ii) Species II, Claims 7-10, drawn to a pipette robot comprising a memory storing instructions that cause the pipette robot to determine whether a single tip is attached to a pipette with a tight seal, no tips are attached to the pipette, a single tip is attached to the pipette without a tight seal, or multiple tips are attached to the pipette, 
	(iii) Species III, Claims 11-16, drawn to a pipette robot comprising a memory storing instructions that cause the pipette robot to descend at least one pipette tip so that a surface of a liquid is within a field of view of at least one time-of-flight sensor, select a Z-axis height using at least one sensor value from the at least one time-of-flight sensor, and descend the at least one tip to the Z-axis height, and 
	(iv) Species IV, Claims 17-19, drawn to a pipette robot comprising a memory storing instructions that cause the pipette robot to move at least one time-of-flight sensor over an X/Y area of a deck occupied by each of one or more components, querying the at least one time-of-flight sensor for at least one sensor value, and determine a height for each of the one or more components using the at least one sensor value. The species are independent or distinct because: 
	(A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive. In this case, the invention of Species I includes a memory with instructions used to detect tip attachment to a pipette, the invention of Species II includes a memory with instructions used to detect if a tip is attached to a pipette with a tight seal, if no tips are attached to the pipette, or if multiple tips are attached to the pipette, the invention of Species III includes a memory with instructions used to descend a pipette tip to a Z-axis height in relation to a liquid surface, and the invention of Species IV includes a memory with instructions used to determine the height of each of one or more components situated on a deck of a pipette robot;
	(B) the inventions as claimed are not obvious variants. In this case, the inventions of Species I-IV include memories storing instructions to perform different functions, as detailed above in (A), that are distinct and non-obvious from each other; and
	(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. In this case, as detailed above in (A) and (B), the memories of each of the inventions of Species I-IV store instructions to perform different functions that are distinct and non-obvious from each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a.	The inventions have acquired a separate status in the art in view of their different classification; and/or 
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	The prior art applicable to one invention would not likely be applicable to another invention; and/or
d.	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.During a telephone conversation with Angus Gill on 8/26/2022 a provisional election was made with traverse to prosecute the invention of Species III, claims 11-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 and 17-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Response to Election/Restriction
In the telephone conversation with Angus Gill on 8/26/2022, Mr. Gill conveyed to the Examiner that the Applicant traversed the election of species because the Applicant believed that Species I and II should be part of the same species, as both species are drawn to using time-of-flight sensors to determine the attachment of a pipette tip to a pipette. Upon further consideration, the Examiner is persuaded by the Applicant’s reasons for traversal, and will consider Species I and II originally shown in the Election of Species above to be a single Species, Species I, Claims 1-10. Species I is still withdrawn, but if Species III is found to be allowable, both new Species I and Species IV as shown in the Election of Species above will be eligible for rejoinder. Upon allowance of the elected species, the examiner notes that to be eligible for a rejoinder that applicants must submit that the allowable species and the withdrawn and non-elected species are obvious variants. Species III is still considered elected, and will be examined for the purposes of this Office Action.

Claim Status
Claims 1-19 are pending, with claims 11-16 being examined, and claims 1-10 and 17-19 deemed withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, Ln. 8 recites, “aligning at least one tip with at least one vessel”. However, it is unclear what the tip corresponds to. Is it the tip of the pipette? The tip of the sensor? Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as, “aligning at least one tip of the pipette with at least one vessel”.
Claim 11 recites the limitation "said liquid" in Ln. 10.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as, “a liquid”.
Claim 13 recites the limitation "said compilation" in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as, “a compilation”.
	Note: Claim 12 recites compiling sensor values. Therefore, amending claim 13 to depend from claim 12 would also provide sufficient antecedent basis for “said compilation”. However, amending the claims in this way would also narrow the scope of claim 13. If the Applicant prefers to amend Claim 13 depend from claim 12 to provide sufficient antecedent basis for “said compilation”, they may do so in response to this Office Action.
Claims 12 and 14-16 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinze et al. (US Pub. No. 2009/0133511; hereinafter Heinze).

Regarding claim 11, Heinze discloses a pipette robot ([0039], [0067], see Fig. 1). The pipette robot comprises: 
	at least one processor ([0035]).
	A memory ([0035], the algorithms or lists that store reflection data are intrinsically stored on a memory). 
	A pipette ([0067], see Fig. 11 at pipette tips attached to sampling probes 1220-1234). 
	At least one time-of-flight sensor ([0067], see Fig. 11 at ultrasonic sensors 1240-1254, [0033], the ultrasonic sensors provide ultrasonic energy to a fluid surface, and the time it takes for the pulse transmission to receive the echo may be used to determine a distance between the pipette and the fluid surface).
	The memory stores instructions that, when executed by the at least one processor, cause the pipette robot to perform: 
	aligning at least one tip of the pipette with at least one vessel ([0035], [0039], [0046], the system is configured to translate the sampling probe in all three directions. This is intrinsically performed to align the tips with the vessels. See Fig. 11, where the tips are aligned with the vessels).
	Descending the at least one tip to a first Z-axis height, wherein said descending to the first Z-axis height causes a surface of said liquid to be within a field of view of the at least one sensor ([0035], [0037], the support is moved in a vertical direction to increase or decrease the distance the sensor is from the fluid surface, see also [0067], which shows that the “park” position is about 150 mm).
	Querying the at least one time-of-flight sensor for at least one sensor value ([0067], the fluid level in each of the containers 1270 is detected by transmitting ultrasound energy and receiving reflected ultrasound energy, see Fig. 11).
	Selecting, utilizing the at least one sensor value, a second Z-axis height ([0067], [0011]). 
	Descending the at least one tip to the second Z-axis height ([0067], [0011]).

Regarding claim 14, Heinze discloses the pipette robot of claim 11. Heinze further discloses that said selected second Z-axis height allows for pipetting of a liquid held by the at least one vessel while preventing contamination of the at least one tip by said liquid ([0011], the sampling distance is chosen so that the pipette is able to aspirate the volume of sample liquid while minimizing a depth at which the pipette is moved into the fluid).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heinze.

Regarding claim 11, Heinze discloses a pipette robot ([0039], [0067], see Fig. 1). The pipette robot comprises: 
	at least one processor ([0035]).
	A memory ([0035], the algorithms or lists that store reflection data are intrinsically stored on a memory). 
	A pipette ([0067], see Fig. 11 at pipette tips attached to sampling probes 1220-1234). 
	At least one time-of-flight sensor ([0067], see Fig. 11 at ultrasonic sensors 1240-1254, [0033], the ultrasonic sensors provide ultrasonic energy to a fluid surface, and the time it takes for the pulse transmission to receive the echo may be used to determine a distance between the pipette and the fluid surface).
	The memory stores instructions that, when executed by the at least one processor, cause the pipette robot to perform: 
	aligning at least one tip of the pipette with at least one vessel ([0035], [0039], [0046], the system is configured to translate the sampling probe in all three directions. This is intrinsically performed to align the tips with the vessels. See Fig. 11, where the tips are aligned with the vessels).
	Descending the at least one tip to a first Z-axis height, wherein said descending to the first Z-axis height causes a surface of said liquid to be within a field of view of the at least one sensor ([0035], [0037], the support is moved in a vertical direction to increase or decrease the distance the sensor is from the fluid surface, see also [0067], which shows that the “park” position is about 150 mm).
	Querying the at least one time-of-flight sensor for at least one sensor value ([0067], the fluid level in each of the containers 1270 is detected by transmitting ultrasound energy and receiving reflected ultrasound energy, see Fig. 11).
	Selecting, utilizing the at least one sensor value, a second Z-axis height ([0067], [0011]). 
	Descending the at least one tip to the second Z-axis height ([0067], [0011]).
	Additionally, if it is deemed that Heinze does not teach that the memory stores instructions that, when executed by the at least one processor, cause the pipette robot to align at least one tip of the pipette with at least one vessel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a memory that stores these instructions. The motivation would have been to ensure that the pipette is located directly above a vessel and therefore that the pipette will be able to aspirate liquid in the vessel upon lowering to a suitable distance.

Regarding claim 14, modified Heinze discloses the pipette robot of claim 11. Heinze further discloses that said selected second Z-axis height allows for pipetting of a liquid held by the at least one vessel while preventing contamination of the at least one tip by said liquid ([0011], the sampling distance is chosen so that the pipette is able to aspirate the volume of sample liquid while minimizing a depth at which the pipette is moved into the fluid).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Heinze, as applied to claims 1 and 14 above, in view of Criswell (US Pub. No. 2014/0260696).

Regarding claim 15, Heinze discloses the pipette robot of claim 11. Heinze further discloses that the pipette is a multichannel pipette (see Fig. 11). The at least one sensor (see Fig. 11 at sensors 1240-1254). Heinze further discloses the instructions that are executed by the at least one processor (see Claim 1 above at Heinze teaching instructions executed by at least one processor in [0035], [0039], [0046]).
	Heinze fails to explicitly disclose that:
the at least one sensor is a single sensor, and 
the instructions, when executed by the at least one processor, further cause the pipette robot to perform: 	moving the single sensor to each of multiple positions corresponding to channels of the multichannel pipette.
	Criswell is in the analogous field of determining pipette tip position (Criswell [0002]). Criswell teaches a single sensor ([0025], a single detector 60 is used to detect the illumination of lower ends 72, 82 of pipettes 70, 80 respectively, see Fig. 1), and moving a single sensor to multiple positions corresponding to channels of a multichannel pipette ([0025], [0028], the detectors may move). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multichannel pipette, the at least one sensor, and the instructions executed by the at least one processor in the pipette robot of Heinze so that the at least one sensor is a single sensor, and the instructions, when executed by the at least one processor, cause the pipette robot to move the single sensor to multiple positions each corresponding to channels of the multichannel pipette as in Criswell. The motivation would have been that using a single sensor to perform these measurements would prevent any discrepancies in measurement results that may occur when using a first sensor and a second sensor, such as due to different calibrations or operational errors in one or both of the sensors, thereby ensuring that the distances to the liquids are measured consistently.

Allowable Subject Matter
Claims 12, 13, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Heinze, Criswell, Kureshy et al. (US Pub. No. 2005/0124059; hereinafter Kureshy), Elsenhans et al. (US Pub. No. 2010/0077853; hereinafter Elsenhans), and Waylett, Jr. (US Pat. No. 5,465,629; hereinafter Waylett) teach a pipette robot similar to that claimed. However, Heinze, Criswell, Kureshy, Elsenhans and Waylett do not teach, either alone or in combination with the prior art, 
	wherein the instructions, when executed by the at least one processor, further cause the pipette robot to perform: 
	scanning, utilizing the at least one time-of-flight sensor, a surface of said liquid; 
	compiling, for each of multiple X/Y coordinate locations visited by the at least one time-of-flight sensor, a sensor value; and 
	determining, utilizing said compiled sensor values, a center of a meniscus of said liquid, 
	wherein the determined center of the meniscus is utilized in said selection of the second Z-axis height;
	wherein a compilation of said sensor values comprises generating a distance heatmap;
	or
	wherein the instructions, when executed by the at least one processor, further cause the pipette robot to perform: 
	instructing the at least one sensor to emit light having a first wavelength; and 
	instructing the at least one sensor to emit light having a second wavelength, wherein the light having the second wavelength passes through a liquid portion held by the at least one vessel and reflects off a solid portion held by the at least one vessel.
	Specifically, none of Heinze, Criswell, Kureshy, Elsenhans and Waylett nor the prior art teach estimating a center of a meniscus using values from a time-of-flight sensor or generating a distance heatmap using a time-of-flight sensor. All of the above references teach estimating a single distance value using a time-of-flight sensor. Further, none of Heinze, Criswell, Kureshy, Elsenhans and Waylett nor the prior art teach using multiple wavelengths of light in a time-of-flight sensor, where light having the second wavelength passes through liquid in the vessel and reflects off of solid in the vessel. None of the above references specify using multiple wavelengths of light, let alone where one of the selected wavelengths of light reflects off of solids in the vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798